EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry Nelson (Reg. No. 30481) on 12/13/2021.

The application has been amended as follows: 
In the Title:
The title has been amended to read as follows:
HOLLOW FASTENER FOR COUPLING AEROSPACE STRUCTURES 

In the Claims:
Claim 12:
In line 2 of claim 12, the phrase “wherein the fastener” has been replaced with --wherein the hollow fastener--. 

Claim 13:
In line 1 of claim 13, the phrase “each of the structures” has been replaced with --each of the first and second structures--. 

Claim 21:
In line 2 of claim 21, the phrase “a first and second aerospace structures” has been replaced with --a first and a second aerospace structure--. 

In lines 2-3 of claim 21, the phrase “the first aerospace aligns” has been replaced with --the first aerospace structure aligns--.

In lines 14-15 of claim 21, the phrase “coupling the first hollow shaft to the second hollow shaft first part while inserted in the first and second parts” has been replaced with --coupling the first hollow shaft of the first part to the second hollow shaft of the second part while inserted in the first and second aerospace structures--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art appears to be GB 861884 to Rohe and as outlined in Applicant’s Remarks filed on 11/29/2021, Rohe is not applicable in view of the amended claims or newly added claims. The arguments are deemed persuasive and the rejections in view of Rohe are withdrawn. 
Additionally, while interlocking, double flanged bushings are known in the art of composite panels, the bushings are not utilized to secure to separable aerospace structures but are instead inserted into a sandwich panel as a localized reinforcement for a fastener coupling the panel to another structure or another structure to the panel. The double flanged bushings are therefore deficient for the same rationale outlined with respect to Rohe, in that the prior art does . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                            
/Richard R. Green/Primary Examiner, Art Unit 3647